Citation Nr: 0820396	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  93-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1975 to 
March 1978; she also served in the Army National Guard from 
March 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Wichita, Kansas.

The Board denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder, in a May 1998 decision.  The 
veteran appealed the Board's May 1998 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2000 order, the Court determined that a remand was 
required to allow the Board an opportunity to adjudicate the 
veteran's claim with consideration of the newly enacted 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court accordingly vacated the May 1998 Board 
decision and remanded the matter for readjudication.  The 
Board remanded the veteran's claim for further development in 
August 2001 and, most recently, in December 2006.  This 
development was accomplished, and the Board concludes that it 
may proceed with a decision at this time.


FINDINGS OF FACT

1.  The competent evidence demonstrates that the veteran has 
a borderline personality disorder related to events of her 
childhood.  There is no competent evidence indicating that 
she developed a superimposed psychiatric disability during 
service that aggravated her borderline personality disorder. 

2.  The veteran does not have a current diagnosis of PTSD 
that conforms to the DSM-IV criteria.

3.  The veteran was performing inactive duty for training 
(INACDUTRA) when she was allegedly sexually harassed by her 
First Sergeant.

4.  An acquired psychiatric disorder did not manifest during 
the veteran's active duty service or for many years after 
service separation; any current psychiatric disorder is not 
otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar disorder 
and PTSD, was not incurred in or aggravated by the veteran's 
active duty service nor any period of active duty for 
training.  38 U.S.C.A. § 101(24), 1101, 1110, 1112, 1131, 
1137, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.304(f), 3.307, 3.309, 3.384 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-56 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims folder, the Board finds 
that an October 2007 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the veteran what 
information and evidence was needed to substantiate her claim 
decided herein.  It also requested that she provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The October 2007 letter provided this notice to the 
veteran.  

The Board notes that predecisional notice in accordance with 
Pelegrini II was impossible in this case since the veteran's 
claim was initially adjudicated prior to the enactment of the 
VCAA.  Nevertheless, the Board has considered whether the 
timing error was prejudicial to the veteran.  However, to the 
extent that the notice was not given prior to the initial 
adjudication of the claim, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided to 
the veteran in October 2007 fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a January 2008 supplemental statement of 
the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant and available VA 
and non-VA treatment records.  A review of the claims folder 
reveals treatment records from the Miami Indian Health Clinic 
(MIHC), Oswego City Hospital, Mt. Carmel Mental Health Unit 
(Mt. Carmel), Dr. Walton, St. Johns Regional Medical Center 
(St. Johns), the Chetopa Medical Center (CMC), Labette County 
Medical Center (LCMC), Coffeyville Regional Medical Center 
(CRMC), Coffeyville Memorial Hospital, and Southeast Kansas 
Independent Living.  In February 2004, the RO received a 
negative reply from the Ozark Center; no records could be 
located for the veteran using her date of birth and Social 
Security Number.  Requests were sent to the Fayetteville VA 
Medical Center (MC), Wichita VAMC, Kansas City VAMC, Poplar 
Bluff VAMC, Jefferson Barracks VAMC (St. Louis), and Topeka 
VAMC, for any records pertaining to the veteran for the 
period from 1978 through the present.  Records from all of 
these facilities are associated with the claims file as well 
as negative responses for any additional treatment records.  
The veteran is currently in receipt of disability benefits 
from the Social Security Administration (SSA); records 
associated with this determination have been obtained.  
Finally, the veteran was afforded multiple VA examinations 
during this appeal.

The Board concludes that appropriate attempts have been made 
to request and obtain all private and VA treatment records 
identified by the veteran and her attorney.  For those 
records not obtained, the Board is satisfied that any further 
attempts would be futile given the breadth of VA's requests 
for records (e.g., requests for all VA treatment records 
since service separation).  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding her claim.  Under the circumstances 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence she should submit to substantiate her claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as 
psychosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  "Psychosis" is defined 
as a brief psychotic disorder; delusional disorder; psychotic 
disorder due to general medical condition; psychotic 
disorder, not otherwise specified; schizoaffective disorder; 
schizophrenia; schizophreniform disorder; shared psychotic 
disorder; or substance-induced psychotic disorder.  38 C.F.R. 
§ 3.384 (2007).  See 71 Fed. Reg. 42,758-60 (July 28, 2006).

The veteran asserts that she is entitled to service 
connection for an acquired psychiatric disability she 
believes first manifested during her active duty service.  
According to the veteran, she experienced manic depression 
due to the stress of her husband being sent to Turkey for one 
year, living in bad housing, having financial problems, and 
eventually divorcing her husband; however, it was never 
properly diagnosed or treated.  See Written Statement by 
Veteran received August 20, 1993.  Alternatively, the veteran 
contends that she was sexually harassed by her First Sergeant 
while serving on weekend National Guard (NG) duty in 1984, 
and that such harassment aggravated her psychiatric 
disability.  See, e.g., Written Statement by Veteran received 
November 14, 1995.

A review of the veteran's post-service treatment records 
reveals that she has been variously diagnosed with a number 
of psychiatric disabilities, including bipolar disorder, 
anxiety disorder, PTSD, major depressive disorder (MDD) with 
and without psychotic features, and borderline personality 
disorder.  The August 2005 VA examiner noted that he counted 
seventeen distinct psychiatric diagnoses in the record.  
August 2005 VA Examination Report, p. 16.  Following an 
examination of the veteran, including an interview and a 
review of the claims file, the August 2005 VA examiner 
concluded the veteran did not fit all of the DSM-IV criteria 
for bipolar disorder or PTSD.  Moreover, it was his 
professional opinion that most, if not all, of the veteran's 
symptoms are attributable to diagnoses of borderline 
personality disorder and recurrent major depression.  Id.  
This diagnostic impression is not only reflected in the 
August 2005 VA examination report, but finds additional 
support in the contemporaneous medical evidence of record.  
See, e.g., VA Mental Health Treatment Record dated August 17, 
1999; CRMC Hospital Summary dated October 7 to 9, 1998; 
Fayetteville VAMC Hospital Summary dated August 18 to 23, 
1996; LCMC Treatment Records (showing counseling for 
depression); VA Human Services Treatment Record dated April 
9, 1986.

The August 2005 VA examiner opined that the veteran's 
personality disorder had its origin in her physically, 
emotionally, sexually abusive, and dysfunctional childhood.  
August 2005 VA Examination Report, p. 15.  Although the 
veteran denied any sexual abuse by her male relatives at the 
August 2005 VA examination, the examiner noted that the 
record was fraught with references to reported incest and 
sexual abuse by her father, as well a history of 
unemployment, abusiveness to the family, and alcoholism.  Id. 
at p. 2.  See also SSA Psychological Assessment dated April 
20, 1991; Kansas City VAMC Hospital Summary dated September 2 
to 13, 1997; VA Mental Health Treatment Record dated August 
17, 1999.  There was also evidence that the veteran's mother 
suffered from depression and had attempted suicide by an 
overdose of drugs.  

Given the origins of her borderline personality disorder, the 
Board considered whether service connection is warranted 
either for incurrence during or aggravation by service.  
Unfortunately for the veteran, a personality disorder is not 
an injury or disease and, therefore, generally may not be 
service connected as a matter of law.  38 C.F.R. §§ 3.303(c), 
4.9 (2007).  There is, however, a limited exception to this 
rule, and the Board also considered whether this exception 
applies to the veteran's borderline personality disorder.

Service connection for a personality disorder may be granted 
where a superimposed injury or disease occurs during, or as a 
result of, active service.  VAOPGCPREC 82-90 (July 18, 1990).  
For service connection to be warranted, the evidence would 
have to show that a superimposed injury or disease during 
service aggravated the veteran's borderline personality 
disorder.  Unfortunately, as discussed in more detail below, 
there is nothing in the veteran's service treatment records 
that indicates she was diagnosed with a superimposed 
psychiatric disability during service.  Thus, service 
connection for aggravation of her borderline personality 
disorder by a superimposed disability is not warranted by the 
competent evidence of record.  

The veteran's service treatment records show that she 
presented to the ob-gyn (obstetrics and gynecology) clinic in 
September 1975 complaining of marital problems.  It was noted 
that the veteran needed counseling; she was referred to the 
social service, but there is no indication that she ever 
attended counseling during service.  The veteran was also 
prescribed twenty-five Valium at this clinical visit.  The 
veteran later became pregnant, and in December 1975, it was 
noted by ob-gyn that she had a "depressed attitude" with 
regards to pregnancy in light of a previous anencephalic 
infant.  The clinical record states that she will need much 
emotional support.  The veteran's concerns were noted again 
in February 1976 at a fetogram appointment.  By May 1976, 
however, the veteran's records show that she was "doing 
better emotionally."  There is no further mention of any 
emotional complaints, including depression, in the veteran's 
service treatment records.  It is notable, however, that the 
veteran had an emotional outburst at a routine dental 
examination in May 1977.  The veteran's November 1977 
separation examination was clinically normal, except for some 
self-reported occasional depression.  No chronic psychiatric 
disability was diagnosed.  

There is no evidence of treatment for psychiatric problems 
immediately following service, including within one year of 
separation.  In the absence of such evidence, the Board finds 
that service connection is not warranted on a presumptive 
basis.  38 C.F.R. § 3.307, 3.309.  

Approximately three years after service, in 1980, the veteran 
was noted to be "very nervous" by a private primary care 
physician, Dr. Walton.  It was his observation that she 
appeared depressed.  Similarly, in 1981, Dr. Walton stated 
that the veteran reported feeling depressed, tense, and 
irritable at menses.  The Board notes that Dr. Walton did not 
diagnose the veteran with any acquired psychiatric disability 
at these examinations.  As evidenced by a February 1981 VA 
hospital summary, it appears that the veteran's symptoms may 
have been associated with her birth control medication and 
menses.  See Poplar Bluff VAMC Hospital Summary dated 
February 12 to 19, 1981 (veteran treated for anxiety reaction 
and depression possibly due to birth control pills).

The first competent medical evidence of a diagnosed chronic 
psychiatric disability is 1984.  This is more than six years 
after service separation.  Such lapse in time, the Board 
notes, weighs against the veteran's claim that her chronic 
psychiatric disorder was incurred during her military 
service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Records reflect that the veteran was hospitalized for 
reactive depression and a major affective disorder, 
depressed, following an overdose of anti-depressants.  See 
St. Louis VAMC Hospital Summary dated January 9 to 13, 1984; 
Mt. Carmel Treatment Report dated January 24, 1984.  See also 
Police Report by Officer T.H. (lab reports indicated veteran 
took 15 to 30 Nortryptaline).  A review of the clinical 
records associated with these inpatient hospitalizations, as 
well as counseling notes following this overdose, reflect 
that the veteran reported becoming upset when her husband 
left her for her best friend.  See also VA Mental Health 
Treatment Record dated April 25, 1985; SSA Psychological 
Assessment dated April 20, 1991.  She indicated that she had 
been seeing a psychologist approximately once a week since 
separating from her husband three months earlier, and that he 
sent her to a psychiatrist who prescribed the anti-
depressants.  See St. Louis VAMC Hospital Summary dated 
January 9 to 13, 1984; see also History and Physical Report 
dated January 10, 1984.  In addition to her reported marital 
problems, the Mt. Carmel Intake Report notes that the veteran 
reported throwing her clothes at her First Sergeant because 
he was making advances towards her at her last NG duty.  

Following this 1984 incident, the veteran's medical records 
show continued treatment for major depression.  In April 
1986, it was suggested that the veteran might have bipolar 
affective disorder; however, it is not clear from the records 
whether this diagnosis was ever confirmed.  Regardless, the 
Board notes that the proper diagnosis of the veteran's 
condition is immaterial as there is no competent evidence 
that any acquired psychiatric problems began during service.  
Moreover, none of the veteran's post-service medical records 
contain etiological opinions linking any of her psychiatric 
diagnoses to service.  

As previously discussed, the veteran was evaluated in August 
2005 for purposes of this compensation claim.  In addition to 
diagnosing the veteran with a borderline personality disorder 
and major depression, recurrent, the examiner provided an 
opinion as to the etiology of the veteran's acquired 
psychiatric disorder, namely, her major depression, and 
discussed the veteran's in-service symptoms.  

With respect to the veteran's September 1975 in-service 
complaints of anxiety, the examiner noted that these were 
"vague and nondescript."  August 2005 VA Examination 
Report, p. 19.  Additionally, the relevant service treatment 
record indicated that her problems were attributable to 
marital difficulties; it was also "just as likely" that any 
anxiety noted in the ob-gyn clinic was directly related to 
her previous stillborn child.  It was noted that the 
veteran's response to her marital problems were driven by her 
borderline personality.  As for the veteran's emotional 
outburst at the dental clinic, the August 2005 VA examiner 
opined that the veteran's reaction was consistent with her 
borderline personality disorder.  Id.  

Regarding the veteran's current psychiatric disability, the 
August 2005 examiner indicated that her affective disorder, 
namely, major depression, recurrent, did not present until 
well after service in the 1980s.  Thus, it did not manifest 
during service.  The August 2005 etiological opinion is 
echoed by an August 1997 VA examination report.  It is also 
well-supported by the contemporaneous evidence of record 
which reflects no more than sporadic psychiatric complaints 
prior to 1984.  

The Board finds that with respect to the evidence presented, 
significant probative weight is to be accorded to the 
findings of the August 1997 and August 2005 VA examination 
reports.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  In 
looking at the findings of these opinions, the Board notes 
that in both instances the VA examiner interviewed and 
examined the veteran in addition to reviewing her complete 
claims folder, including all relevant medical records.  

The Board acknowledges the veteran's own lay assertions that 
she developed an acquired psychiatric disability during 
service.  See, e.g., LCMC Intake Evaluation Report dated 
October 4, 1988.  This determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, in the 
absence of any competent medical evidence linking the 
veteran's major depression, recurrent, or any other acquired 
psychiatric disability for that matter, to service, service 
connection is not warranted.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998) (while an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality).  

The veteran has made various statements in the record about 
being raped and/or sexually abused during service, as well as 
being kicked out of service due to suicide attempts.  See 
Fayetteville VAMC Hospital Summary dated August 18 to 23, 
1996; VA Mental Health Clinic Intake dated October 3, 2000.  
The Board has carefully reviewed all of the evidence, and 
finds that there is nothing to support these lay statements.  
Rather, there is overwhelming evidence to the contrary, 
including statements to the opposite effect by the veteran 
and evidence that she was raped prior to entering military 
service.  See, e.g., August 1997 VA Examination Report 
(veteran denied any in-service traumas); VA Mental Health 
Treatment Record dated August 17, 1999.  Additionally, there 
is no mention of any suicide attempts during service, nor is 
there any indication that she was discharged due to a mental 
disorder, including her previously discussed borderline 
personality disorder.  

Thus, while the Board has considered such lay evidence in 
accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), it finds these statements lack credibility, and 
are therefore deemed to be of no probative value.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  As such, the Board will not 
discuss whether any current acquired psychiatric disorder, 
including bipolar disorder, PTSD, or major depression, 
recurrent, is due to an in-service trauma.  

Finally, the Board has considered the veteran's contentions 
that her major depression was aggravated by an incident of 
sexual harassment in 1984.  Notably, the August 2005 VA 
examiner stated that it was fair to say that her 
psychiatrically diagnosed affective disorder was exacerbated 
by the January events related to an alleged sexual 
harassment.  The alleged sexual harassment has not been 
verified; however, the Board notes that such development is 
unnecessary.  In this regard, service connection is not 
warranted because the veteran indicated that this incident 
happened on weekend NG duty, which means that it occurred 
while she was performing inactive duty for training 
(INACDUTRA).  See Written Statement by Veteran dated November 
3, 1995.  Unfortunately, service connection may be granted 
only for an injury, and not a disease, incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002).

The Board has discussed whether the veteran is entitled to 
service connection for an acquired psychiatric disorder.  
However, as noted above, her post-service medical records 
contain a diagnosis of PTSD, see VA Discharge Summary dated 
August 7 to 20, 1999; service connection for PTSD is defined 
separately in VA law and regulations.  See 38 C.F.R. 
§ 3.304(f) (2007).  In this regard, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  
According to 38 C.F.R. § 4.125(a) (2007), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  

The August 1999 VA discharge summary appears to contain a 
DSM-IV diagnosis of PTSD.  However, the Board finds this 
isolated diagnosis is not supported by the veteran's 
extensive psychiatric record.  See, e.g., VA Mental Health 
Clinic Intake dated October 3, 2000 (veteran reported PTSD 
symptoms; impression is ruleout bipolar affective disorder II 
and ruleout schizoaffective disorder).  Moreover, the August 
2005 VA examination report expressly states that the veteran 
does not meet the criteria for a DSM-IV diagnosis of PTSD.  
The Board notes that this diagnosis was made with 
consideration of the veteran's entire psychiatric history; 
therefore, it will be afforded more probative weight than the 
August 1999 diagnosis.  See Hayes, supra; Guerrieri, supra.  

The Board concludes that a preponderance of the evidence 
reflects that the veteran does not have a DSM-IV diagnosis of 
PTSD.  Moreover, even if the Board were to accept the August 
1999 diagnosis of PTSD, such diagnosis was based on non-
service stressors (childhood sexual abuse, rape at 19, 
abusive second marriage).  Without a diagnosis of PTSD, 
service connection for this acquired psychiatric disability 
cannot be granted.  No further discussion of the two 
remaining elements of a PTSD service connection claim is 
necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  

In sum, the Board finds a preponderance of the evidence is 
against the veteran's claim of entitlement to an acquired 
psychiatric disorder.  In this regard, the medical evidence 
reflects that although the veteran displayed some unusual 
behavior/reactions during service, these were attributable to 
a personality disorder and not an acquired psychiatric 
disorder.  Following service, she had intermittent 
psychiatric complaints, but was not diagnosed with a chronic 
acquired psychiatric disability until the 1980s.  Her 
acquired psychiatric disorder may have been aggravated by a 
sexual harassment incident during NG duty; however, since the 
veteran was performing INACDUTRA at the time, service 
connection is not available under the law and the Board need 
not consider whether such alleged aggravation occurred.  The 
Board is sympathetic to the veteran's assertions that her 
disability began during service and that service connection 
is warranted.  However, she has failed to present any 
competent etiological opinion indicating that her acquired 
psychiatric disorder was incurred during her active duty 
service.  Conversely, competent medical opinions are of 
record that state her acquired psychiatric disability did not 
manifest until many years after service separation.  See 
August 1997 and 2005 VA Examination Reports.  The Board must 
rely on the competent medical evidence of record, which, in 
this case, fails to demonstrate that her current acquired 
psychiatric disability(ies) began during service.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Additionally, the 
contemporaneous medical evidence supports a conclusion that 
her disability began after service separation as there is no 
competent evidence of a diagnosis during service, no 
complaints for at least two years after service, and no 
evidence of continuous treatment until 1984.  As a 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and PTSD, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


